Citation Nr: 9922634	
Decision Date: 08/11/99    Archive Date: 08/24/99

DOCKET NO.  94-48 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been presented to 
reopen the claim for service connection for residuals of 
rheumatic fever, to include heart disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from March 1945 to December 
1945.  He also served in the Naval Reserves, and apparently 
competed periods of inactive duty for training (INACDUTRA) 
and active duty for training (ACDUTRA) prior to discharge 
from USNRS due to the completion of his enlistment in January 
1954. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas, which denied a request to reopen a 
claim of entitlement to service connection for residuals of 
rheumatic fever.  A notice of disagreement was received in 
January 1994.  The veteran testified at a personal hearing in 
June 1994.  A statement of the case was issued in October 
1994, and the veteran's substantive appeal was received in 
November 1994.  The claims file was subsequently transferred 
to the St. Louis, Missouri, Regional Office (RO) due to a 
change of residence by the veteran.  

The veteran requested and was granted a hearing before the 
Board.  The veteran failed to appear for that hearing, 
scheduled in November 1997.  The veteran requested a Travel 
Board hearing instead, and submitted a November 1997 medical 
statement indicating that the veteran's health did not permit 
travel to Washington, D.C.  A Travel Board hearing was 
conducted in January 1999 by the undersigned Board member in 
St. Louis, Missouri.

The veteran submitted additional evidence during the course 
of his appeal before the Board.  The transcript of the 
January 1999 Travel Board hearing reflects that the veteran 
submitted a signed waiver of his procedural right to have 
this evidence considered before the RO prior to Board review.  
38 C.F.R. § 20.1304(c) (1998).  This signed statement does 
not appear to be currently associated with the claims file.  
As the hearing transcript has been reduced to writing, and, 
as discussed below, the Board's review of the additional 
evidence results in an outcome favorable to the veteran, the 
Board finds that the veteran has submitted a valid waiver of 
consideration of the additional evidence by the RO, and has 
been afforded appropriate procedural process.  Id.


FINDINGS OF FACT

1.  A claim of entitlement to service connection for 
residuals of rheumatic fever, to include heart disease, was 
denied by the Board in July 1991, and that denial was 
affirmed by the United States Court of Veterans Appeals in 
December 1992. 

2.  Evidence received since the July 1991 Board decision is 
pertinent to the veteran's claim of entitlement to service 
connection for a seizure disorder, and, when viewed in 
connection with evidence already of record, is so significant 
that it must be considered in order to fairly decide the 
merits of the veteran's claim for this benefit.


CONCLUSIONS OF LAW

1.  A July 1991 Board decision which denied the veteran's 
claim of entitlement to service connection for residuals of 
rheumatic fever, to include heart disease, is final.  38 
U.S.C.A. § 7104 (West 1991); 38 C.F.R. § 20.1100 (1998).

2.  Evidence received since the 1991 Board decision is 
relevant to the veteran's claim of entitlement to service 
connection for residuals of rheumatic fever, to include heart 
disease, and probative of that claim, and is therefore new 
and material, and the veteran's claim for this benefit has 
been reopened.  38 U.S.C.A. §§ 5108, 7104 (West 1991); 38 
C.F.R. § 3.156 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is entitled to compensation 
because rheumatic heart disease which pre-existed service was 
aggravated by the physical demands of service.  Service 
connection may be granted for disability due to disease or 
injury incurred in or aggravated by service.  See 38 U.S.C.A. 
§§ 1110, 1131.  A veteran is also afforded a presumption of 
sound condition upon entry into service, except for any 
defects noted at the time of examination for entry into 
service.  That presumption can be rebutted by clear and 
unmistakable evidence that a disability existed prior to 
service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

A preexisting disease or injury will be considered to have 
been aggravated during service when there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the pre-service disability underwent an 
increase in severity during wartime service.  38 C.F.R. § 
3.306.  Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.

The veteran's claim of entitlement to service connection for 
residuals of rheumatic fever, to include heart disease, has 
been previously considered, and that claim was denied by a 
Board decision issued in July 1991.  The veteran appealed 
that determination, and the Board's decision was affirmed by 
the United States Court of Veterans Appeals (now redesignated 
as the U.S. Court of Appeals for Veterans Claims) (Court) in 
December 1992.  Thomas v. Principi, No. 91-1607 (U.S. Vet. 
App. Dec. 30, 1992).  The Board's July 1991 decision is 
final.  38 U.S.C.A. §§ 7103, 7104.  However, applicable law 
provides that a claim which is the subject of a prior final 
decision may nevertheless be reopened upon presentation of 
new and material evidence.  38 U.S.C.A. § 5108.

When a veteran seeks to reopen a final decision based on new 
and material evidence, a three-step analysis must be applied.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); Winters v. 
West, 12 Vet. App. 203 (1999); Elkins v. West, 12 Vet. App. 
209 (1999).  The first step is to determine whether new and 
material evidence has been received under 38 C.F.R. 
§ 3.156(a).  Secondly, if new and material evidence has been 
presented, then immediately upon reopening the veteran's 
claim, the VA must determine whether the claim is well-
grounded under 38 U.S.C.A. § 5107(a).  In making this 
determination, all of the evidence of record is to be 
considered and presumed to be credible.  Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).  Third, if the claim is found to 
be well grounded, then the merits of the claim may be 
evaluated after ensuring that the duty to assist under 38 
U.S.C.A. § 5107(a) has been met. 

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in connection 
with the evidence previously assembled is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a); See also Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  Further, when determining whether 
the claim should be reopened, the credibility of the newly 
submitted evidence is to be presumed.  Justus v. Principi, 3 
Vet. App. 510 (1992).  

The Court has also held that in order to reopen a claim, there 
must be new and material evidence presented or secured "since 
the time that the claim was finally disallowed on any basis, 
not only since the time that the claim was last disallowed on 
the merits."  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  
Accordingly, the Board must consider whether new and material 
evidence has been received since the July 1991 Board decision.

At the time of the 1991 Board decision and the December 1992 
Court affirmance, the veteran had submitted only his own 
unsupported lay contentions to establish a diagnosis of 
rheumatic fever during service or within an applicable 
presumptive period.  There was no medical evidence linking a 
diagnosis of rheumatic fever to any current disability.  
Thomas v. Principi, No. 91-1607, slip op. at 1, 2.  

Since that time, the veteran has submitted voluminous 
evidence, including administrative records of naval reserve 
service, post-service employer statements, additional 
testimony, and statements of former fellow servicemembers.  
Most importantly, the veteran has submitted a June 1998 
medical statement from Thomas G. Hartman, D.O.  Dr. Hartman's 
statement provides a medical diagnosis of rheumatic fever, 
and states an opinion that "as likely as not" the veteran's 
active military service "made the veteran's condition 
materially worse beyond the natural progression of the 
disease states." 

Dr. Hartman's comments are certainly pertinent to the 
underlying question in a claim for service connection; that 
is, medical causation.  Moreover, as a medical doctor his 
opinion in this regard constitutes competent evidence.  The 
Board believes that Dr. Hartman's medical opinion is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  In other words, Dr. 
Hartman's opinion constitutes new and material evidence.  38 
C.F.R. § 3.156.

The Board further finds that Dr. Hartman's letter constitutes 
competent evidence suggesting a link between the veteran's 
service and aggravation of pre-existing disease states, 
including, by implication, rheumatic fever, so as to well-
ground the claim.  38 U.S.C.A. § 5107(a).  The Board finds 
that the recent evidence is new and material, and the claim 
of entitlement to service connection for a residuals of 
rheumatic fever is reopened.  


ORDER

The veteran's claim of entitlement to service connection for 
residuals of rheumatic fever, to include heart disease, is 
reopened, and is well-grounded.  To this extent, the appeal 
is granted. 



REMAND

Since the RO initially found that there was no new and 
material evidence to reopen the claim for service connection 
for residuals of rheumatic fever, to include heart disease, 
the Board's finding that new and material evidence has now 
been received, thus reopening the claim, requires that the 
issue be remanded to the RO for a de novo review of the 
entire record.  Bernard v. Brown, 4 Vet. App. 384 (1993).  
The Board also notes that a review on the merits will include 
consideration of 38 U.S.C.A. § 5107(b) whereas that statutory 
provision relating to reasonable doubt is not considered 
under the new and material evidence analysis.  Further, with 
a well-grounded claim arises the statutory duty to assist the 
veteran with the development of evidence in connection with 
his claim.  38 U.S.C.A. § 5107(a).   

For the reasons set forth above, the case is hereby REMANDED 
for the following actions:  

1.  The veteran should be afforded the 
opportunity to identify any VA or private 
medical records pertinent to the claim 
which are not already of record, and 
those clinical records should be 
associated with the claims file. 

2.  The veteran should be scheduled for 
VA examination to ascertain the current 
nature and severity of residuals of 
rheumatic heard disease.  It is 
imperative that the claims file be made 
available to the examiner for review, and 
all indicated special studies and tests 
should be accomplished.  The examiner 
offer an opinion as to whether it is as 
least as likely as not that the veteran's 
rheumatic heart disease was aggravated in 
service.  The examiner should also 
expressly discuss the June 1998 medical 
statement and opinion from Thomas G. 
Hartman, D.O., and set forth reasons for 
either agreeing or disagreeing with Dr. 
Hartman's statements.  

3.  After completion of the above (and 
any other development deemed necessary by 
the RO), the RO should review the claim 
on a de novo basis in view of the entire 
record.  If either or both of the claims 
remains denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review. 

The purpose of this remand is to afford the veteran due 
process of law.  The Board intimates no opinions as to the 
eventual determinations to be made.  The veteran and his 
representative are free to submit additional evidence and 
argument in support of his claims. 



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals



 

